Action to recover damages for personal injuries suffered by plaintiff as a claimed consequence of being struck by defendant’s automobile. Judgment for plaintiff, and order denying her motion to set aside the verdict and for a new trial, reversed on the law and the facts and a new trial granted, costs to abide the event. The amount of the verdict was inadequate, in view of the nature of the injuries suffered by the plaintiff, as to which the defendant adduced no proof. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.